777 F. Supp. 2d 1353 (2011)
IN RE: LEAD CONTAMINATED FRUIT JUICE PRODUCTS MARKETING AND SALES PRACTICES LITIGATION.
MDL No. 2231.
United States Judicial Panel on Multidistrict Litigation.
April 19, 2011.
*1354 Before KATHRYN H. VRATIL, Acting Chair, DAVID R. HANSEN, FRANK C. DAMRELL, JR., PAUL J. BARBADORO, W. ROYAL FURGESON, JR., and BARBARA S. JONES, Judges of the Panel.

TRANSFER ORDER
KATHRYN H. VRATIL, Acting Chair.
Before the Panel:[*] Plaintiffs in four of the actions pending before the Panel have moved, pursuant to 28 U.S.C. § 1407, for coordinated or consolidated pretrial proceedings of this litigation in the District of Massachusetts. This litigation currently consists of five actions listed on Schedule A and pending in five districts, one action each in the Central District of California, the Southern District of California, the District of Colorado, the Southern District of Florida, and the District of Massachusetts.[1] Responding defendants[2] support the motion.
After reviewing the argument of counsel, we find that these actions involve *1355 common questions of fact, and that centralization under Section 1407 in the District of Massachusetts will serve the convenience of the parties and witnesses and promote the just and efficient conduct of this litigation. These actions share factual questions arising out of allegations that juice and fruit products sold by defendants contain unacceptable levels of lead. Factual issues concerning the levels of lead in these products and testing performed by the Environmental Law Foundation and the U.S. Food and Drug Administration will be pivotal to all actions. Centralization will eliminate duplicative discovery and conserve the resources of the parties, their counsel, and the judiciary.
The agreement of the responding parties on the questions of centralization and transferee district is laudable, but does not make centralization a foregone conclusion. In this instance, plaintiffs in four of the five pending actions are represented by common counsel, as are all defendants, and it appears that discovery efforts could be coordinated informally without the need for centralization. On the other hand, the proposed classes in some of these actions overlap, and defendants claim they will file similar motions to dismiss in most of the related actions. Therefore, on balance, we are persuaded that centralization in this instance is warranted, because it will avoid inconsistent rulings on pretrial motions, as well as provide for streamlined discovery.
The District of Massachusetts is an appropriate transferee district. The responding parties argue, and we agree, that this district is the most conveniently located to the headquarters of the various defendants and, therefore, the location of relevant documents and witnesses. Moreover, Judge Michael Ponsor is an experienced jurist who can steer this litigation ably.
IT IS THEREFORE ORDERED that, pursuant to 28 U.S.C. § 1407, the actions listed on Schedule A and pending outside the District of Massachusetts are transferred to the District of Massachusetts and, with the consent of that court, assigned to the Honorable Michael Ponsor for coordinated or consolidated pretrial proceedings with the actions pending there and listed on Schedule A.

SCHEDULE A
MDL No. 2231  IN RE: LEAD CONTAMINATED FRUIT JUICE PRODUCTS MARKETING AND SALES PRACTICES LITIGATION
Central District of California

Nicole Crawford v. The Hain Celestial Group Inc., et al., C.A. No. 2:10-09900
Southern District of California

Jasmine Bean-Walton v. Gerber Products Company, C.A. No. 3:10-02430
District of Colorado

Suzanne Kennedy v. The Coca-Cola Company, et al., C.A. No. 1:10-01623
Southern District of Florida

Karen Poulis v. Gerber Products Company, et al., C.A. No. 9:10-81475
District of Massachusetts

Lydia Littlefield v. Del Monte Corporation, et al., C.A. No. 3:10-12200
NOTES
[*]  Judge John G. Heyburn II took no part in the decision of this matter.
[1]  The parties have notified the Panel that an additional related action is pending in the Northern District of California. This action is a potential tag-along action. See Rule 7.1, R.P.J.P.M.L.
[2]  Gerber Products Company; The Hain Celestial Group, Inc.; Del Monte Corporation; Dole Food Company, Inc.; KFP International, LTD; The J.M. Smucker Company; Topco Associates, L.L.C.; Trader Joe's Company; Welch Foods, Inc.; The Coca-Cola Company; and Mott's Inc.